Citation Nr: 1309065	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-25 086	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right elbow fracture residuals.

2.  Entitlement to an initial disability rating in excess of 10 percent for left wrist fracture residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1975 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision in which a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in relevant part, granted service connection and assigned initial noncompensable evaluations, effective February 28, 2005, for residuals of a left wrist fracture and for residuals of a right elbow fracture.  The Veteran appealed each of these evaluation determinations as well as the determinations for several other issues.

In or around October 2007, jurisdiction was transferred to the RO in Detroit, Michigan.  A hearing before a Decision Review Officer was held in April 2008.  

In January 2009, the Detroit RO awarded compensable evaluations of 10 percent for each of the following service-connected disabilities:  residuals of a left wrist fracture and for residuals of a right elbow fracture, effective February 28, 2005.  Because, however, higher initial evaluations are possible, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The aforementioned January 2009 rating decision and a June 2009 rating decision from the RO in Detroit, Michigan, granted the benefit sought with respect to a few of the issues on appeal.  The Board of Veterans' Appeals (Board) dismissed and denied more issues on appeal in August 2011.  The higher evaluation issues for left wrist fracture residuals and for right elbow fracture residuals, the only outstanding appellate issues, were remanded for additional development at that time.  

Unfortunately, for the reasons set forth below, these increased rating claims are once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, based on review of the Veteran's claims file as well as his Virtual VA "eFolder."  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to an initial disability rating in excess of 10 percent for right elbow fracture residuals and for left wrist fracture residuals comprising this matter unfortunately must be remanded once more.  Although the Board sincerely regrets the further delay another remand will cause, adjudication cannot proceed as of yet.  More additional development is needed.  

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  This duty includes that any medical examination provided be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When the claim is one of a higher evaluation for a service-connected disability, the examination must be both contemporaneous and thorough.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board's August 2011 remand was drafted so as to satisfy the duty to assist.  However, there has not been full or even substantial compliance with those remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) ("a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders"); Dyment v. West, 13 Vet. App. 141 (1999) (another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In the August 2011 remand, the Board noted that the last VA medical examination concerning the Veteran's service-connected right elbow fracture residuals and left wrist fracture residuals was over five years earlier in April 2006.  It was acknowledged that there may have been significant changes since then.  A more contemporaneous examination thus was deemed necessary.  Accordingly, the Board directed that the Veteran be referred for a VA examination.  Several specifics for this examination were set forth.  These included that, for both disabilities, the examiner:  (1) conduct range of motion testing and make specific findings on whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination, (2) indicate whether and to what level, expressed in additional degrees of limited motion to the extent possible, there is functional loss due to any of the aforementioned with repeated use or during flare-ups, and (3) indicate the effect on the Veteran's current level of occupational impairment.  Additionally, for the right elbow fracture residuals, the examiner was to note the presence including degree of any favorable, intermediate, or unfavorable ankylosis, flail joint, cubitus varus or cubitus valgus deformity, united fracture of the head of the radius, malunion or nonunion of the radius or ulna, and impairment of supination and pronation.  For the left wrist fracture residuals, the examiner was also asked to note the presence of any favorable or unfavorable ankylosis.

The Veteran underwent a VA medical examination in September 2011.  Ankylosis was not referenced at all-nor was flail joint or any of the other problems regarding his right elbow.  Range of motion testing was conducted.  Right elbow flexion and extension, right forearm supination as well as left wrist dorsiflexion, palmar flexion, radial deviation, and ulnar deviation were tested in particular.  However, right forearm pronation was not tested.  See 38 C.F.R. § 4.71, Plate I (indicating normal elbow flexion and extension, normal forearm supination and pronation, and normal wrist dorsiflexion (extension), palmar flexion, ulnar deviation, and radial deviation).  Pain was detected with movement of the right elbow and left wrist.  Yet, no mention was made of weakness, excess fatigability, and/or incoordination.  The degrees of motion possible in both the right elbow and left wrist were the same both initially and after repetitive use.  Flare-ups were noted to "occur with heavy repetitive."  However, there was no mention of functional loss as a result of pain, weakness, excess fatigability, and/or incoordination during flare-ups.  It was not determined that there was such loss during flare-ups, and thus no expression of such loss in additional degrees of limited motion or otherwise was made.  Finally, the only finding specifically related to occupational impairment was that the Veteran was able to do his job.  There was no reference to any difficulties he had in doing his job or any accommodations that have been made for him, for example.

Due to these problems, the Board concludes that the September 2011 VA medical examination did not comply with its August 2011 remand directives.  The examination, while contemporaneous, was not thorough and therefore is not adequate.  Another VA medical examination thus is needed.  This necessitates a remand.

Of note is that the examiner who conducted the Veteran's April 2006 VA medical examination, an orthopedist, was the same examiner who conducted the September 2011 VA medical examination.  If possible, another appropriate medical professional should conduct the VA medical examination directed in this remand.  

Of additional note is that VA's duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  In compliance with the Board's August 2011 remand, a letter was sent to the Veteran requesting that he indicate any treatment he had had for his right elbow and left wrist since 2006.  This included both private and VA treatment.  No response was received, and thus private treatment records were not obtained.  Updated VA treatment records were obtained prior to the September 2011 VA medical examination.  Any VA treatment records dated from September 2011 to the present time shall be obtained during this remand prior to the VA medical examination.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of and thus is in constructive possession of VA generated records, so any such pertinent records must be obtained).

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts, in this case as many requests as are necessary, to obtain any updated VA treatment records (to include those from the Cleveland VA Medical Center since September 2011) regarding the Veteran's right elbow and left wrist.  All records obtained shall be associated with the claims file.  If records cannot be obtained, a formal determination shall be made to the effect that they do not exist or that further efforts to obtain them would be futile.  Notice shall be provided to the Veteran of such a determination.  Specifically, such notification shall identify the records, explain the efforts made to obtain them, describe any further efforts that will be made to obtain them, and inform the Veteran that he ultimately is responsible for providing the records.  Document the claims file as appropriate regarding this paragraph.

2.  After completion of the above, refer the Veteran for a VA medical examination regarding the nature and severity of his service-connected left wrist fracture residuals and right elbow fracture residuals.  The examiner shall be an appropriate medical professional, and if possible shall not be the examiner who conducted the April 2006 and September 2011 VA medical examinations.  The claims file shall be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the examination report.  Next, the examiner shall elicit from the Veteran a detailed history of his relevant symptoms.  All indicated tests and studies, including X-rays, also shall be performed.  

With respect to the service-connected left wrist disability:

a.  The examiner shall conduct range of motion testing of the left wrist (expressed in degrees, with standard ranges provided for comparison purposes).  He/she shall also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left wrist.  If pain on motion is observed, the examiner shall indicate the point at which pain begins.  In addition, it shall be indicated whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner shall express any such additional functional loss in terms of additional degrees of limited motion.  

b.  The examiner shall also note the presence (including degree) of any favorable or unfavorable ankylosis of the Veteran's left wrist.  

c.  The examiner shall also indicate the effect the left wrist disability has, if any, on the Veteran's current level of occupational impairment.  

With respect to the service-connected right elbow disability:

a.  The examiner shall conduct range of motion testing of the Veteran's right forearm/elbow (expressed in degrees, with standard ranges provided for comparison purposes).  He/she shall also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right elbow.  If pain on motion is observed, the examiner shall indicate the point at which pain begins.  In addition, it shall be indicated whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner shall express any such additional functional loss in terms of additional degrees of limited motion.  

b.  The examiner shall also note the presence (including degree) of any favorable, intermediate, or unfavorable ankylosis; flail joint; marked cubitus varus or cubitus valgus deformity; ununited fracture of the head of the radius; false flail joint; malunion or nonunion of the radius or ulna; or impairment of supination and pronation. 

c.  The examiner shall also indicate the effect the right elbow disability has, if any, on the Veteran's current level of occupational impairment.  

A complete and clear rationale (explanation why) shall be provided for any conclusion reached and/or opinion rendered.  Each of the above actions shall be documented fully in a VA medical examination report.  A copy of such report shall be placed in the claims file or "eFolder."

3.  After completing the above additional development, and any other additional development or action deemed warranted, readjudicate the Veteran's claims for an initial disability rating in excess of 10 percent for residuals of a right elbow fracture and for an initial disability rating greater than 10 percent for residuals of a left wrist fracture.  If either benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and accord them the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Board reiterates that no action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He also is advised that he has the right to submit additional evidence and argument on the issues that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

